Citation Nr: 0634111	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  03-11 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased initial evaluation in excess of 
70 percent for post traumatic stress disorder (PTSD) from 
June 11, 2003 forward.


REPRESENTATION

Appellant represented by:	Joseph R. Moore Esq.


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran had active service from May 1950 to May 1953.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, in February 2002, which granted the claim of service 
connection and assigned and initial disability rating of 10 
percent, effective February 12, 2001.

In a July 2003 Supplemental Statement of the Case, the 
veteran's rating was increased to 50 percent from February 
12, 2001 forward.  Then, in a February 2005 decision, the 
Board granted an increased rating for PTSD, to 70 percent 
from June 11, 2003 forward.  The veteran then appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a December 2005 joint motion to the 
Court, the parties (the veteran and the VA Secretary) 
requested that the Board decision be partially vacated and 
the issue of the veteran's rating from June 11, 2003 forward 
be remanded.  In a December 2005 Court order, the joint 
motion was granted, the aforementioned part of the Board's 
February 2005 decision was vacated, and the issue was 
remanded.  The case was subsequently returned to the Board.

In correspondence received in February 2002, a VA social 
worker includes an opinion that the veteran's heart condition 
is somehow related to his PTSD.  The claim of secondary 
service connection for a heart condition is REFERRED to the 
RO for appropriate development and action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act (VCAA), which became law on November 9, 2000, 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA could not assist in the development of 
a claim that was not well grounded.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b) (2006).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45,620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2006).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c) (2006).

The notice requirements of the Veterans Claims Assistance Act 
of 2000 (VCAA) require VA to notify the veteran of any 
evidence that is necessary to substantiate his claims, as 
well as the evidence VA will attempt to obtain and which 
evidence he is responsible for providing.  38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The RO's September 2001 letter to the veteran 
does not properly advise him of the evidence that is 
necessary to substantiate his claim for increased rating.  
Id.; 38 C.F.R. § 3.159 (2006).

As another matter, the Board notes that additional 
correspondence was received in February 2002.  Specifically, 
a letter was received from a VA social worker; including 
conclusory statements about the veteran's employability, with 
references to potentially non-service connected reasons for 
prospective unemployment.  This evidence has not been 
considered by the RO in reaching its decision on the instant 
claim.  Moreover, when assessing the degree of impairment 
resulting from a service connected disability, the "use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation . 
. . [is] to be avoided."  38 C.F.R. § 4.14 (2006).  
Nevertheless, "when it is not possible to separate the 
effects of the [service connected disability and the non- 
service connected disability], VA regulations at 38 C.F.R. § 
3.102, which require that reasonable doubt on any issue be 
resolved in the appellant's favor, clearly dictate that such 
signs and symptoms be attributed to the service connected 
condition."  61 Fed. Reg. 52698 (Oct. 8, 1996); see also 
Mittleider v. West, 11 Vet. App. 181, 182 (1998).  To the 
extent possible, the Board will consider only that degree of 
disability resulting from the veteran's service-connected 
disability.

The Board also observes that the veteran's most recent VA 
medical examination is now more than three years old.  
Treatment the veteran has received since this examination 
could potentially indicate a change in the veteran's 
disability level, which is not reflected in the currently 
assigned rating.  Consequently, the veteran should be 
accorded a new examination to ascertain the current nature 
and severity of his PTSD disability.  See 38 U.S.C.A. § 
5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative 
duty to obtain an examination of the claimant at Department 
health-care facilities if the evidence of record does not 
contain adequate evidence to decide a claim).  See also 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (Court 
determined the Board should have ordered contemporaneous 
examination of veteran because a 23-month old exam was too 
remote in time to adequately support the decision in an 
appeal for an increased rating); see, too, Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (where record does not adequately 
reveal current state of claimant's disability, fulfillment of 
statutory duty to assist requires a contemporaneous medical 
examination, particularly if there is no additional medical 
evidence that adequately addresses the level of impairment of 
the disability since the previous examination).

Since the Board has determined that an examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

The February 2006 letter also evidences ongoing PTSD 
treatment at VA facilities.  Ongoing medical records should 
also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see 
also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical 
records are in constructive possession of the agency, and 
must be obtained if the material could be determinative of 
the claim).

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that informs the 
veteran that an effective date for the 
award of benefits will be assigned if an 
increased rating is granted, and also 
includes an explanation as to the type of 
evidence that is needed to establish both 
an increased rating and an effective date, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  The RO should obtain the names and 
addresses of all VA and non-VA medical 
care providers who treated the veteran for 
PTSD since June 2003, the last records of 
treatment on file.  After securing the 
necessary release, the RO should obtain 
these records.

3.  The veteran should then be afforded an 
additional VA psychiatric examination in 
order to more accurately determine the 
current severity of his service-connected 
post-traumatic stress disorder.

With respect to the requested examination, 
all pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  
To the extent possible, the examiner 
should also provide an opinion as to 
whether the veteran is incapable of 
obtaining or retaining gainful employment 
due solely to his PTSD symptomatology, as 
opposed to other non-service connected 
disabilities.  If the examiner is unable 
to render such an opinion without 
resorting to speculation, then the 
examiner should so state.

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to 
completion of the examination.  Moreover, 
a notation to the effect that this record 
review took place must be included in the 
examination report.

4.  The RO should then re-adjudicate the 
claim for increased initial rating for 
PTSD from June 11, 2003 forward.  If the 
claim is denied, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case, and 
given an opportunity to respond before the 
case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006
).


